          Case 1:20-cv-02340-EGS Document 56 Filed 10/12/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                        Case No. 20 Civ. 2340 (EGS)

  DONALD J. TRUMP, in his official
  capacity as President of the United
  States, et al.,

                          Defendants.




  PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR CLARIFICATION

       On September 27, 2020, the Court preliminarily enjoined Defendants from enforcing four

postal policy changes that the United States Postal Service announced and implemented in June

and July 2020: (1) the removal of high-speed sorting machines nationwide; (2) the operational

pivot that included curtailing late trips and extra trips; (3) the “Expedited to Street / Afternoon

Sortation” initiative; and (4) the decision not to treat all election mail mailed as marketing mail

on an expedited First-Class basis. See New York v. Trump, No. 20-cv-2340 (EGS), 2020 WL

5763775, at *2-3 (D.D.C. Sept. 27, 2020); see also Order Granting Plaintiffs’ Motion for

Preliminary Injunction (ECF No. 51).

       On October 5, Defendants filed a motion for clarification (or, in the alternative,

reconsideration) regarding three aspects of the Court’s Order. As described below, Plaintiffs

oppose Defendants’ motion with regard to sorting machines and election mail delivery standards,

and do not oppose Defendants’ motion with regard to political mail.




                                                  1
         Case 1:20-cv-02340-EGS Document 56 Filed 10/12/20 Page 2 of 8




                                   STANDARD OF REVIEW

       A “‘motion for clarification’ is not a formal creature of civil procedure; it appears

nowhere in the Federal Rules. Nevertheless, federal courts permit parties to tender motions that

beseech the court ‘to explain or clarify something ambiguous or vague’ about a ruling, but not to

‘alter or amend’ it.” All. of Artists & Recording Cos. v. General Motors Co., 306 F. Supp. 3d

413, 418 (D.D.C. 2016) (quoting United States v. Phillip Morris USA, Inc., 793 F. Supp. 2d 164,

168 (D.D.C. 2011)). A party meets the “threshold requirements for seeking clarification” where

a Court’s order “is reasonably susceptible to differing interpretations.” Id. at 419. A court

considering a motion for clarification will not “entertain new factual and legal issues beyond the

scope of” the court’s original order. Minute Order, N. Air Cargo. v. U.S. Postal Serv., No. 09-

cv-2065 (EGS) (D.D.C. Dec. 2, 2010).

       Defendants invite the Court in the alternative to construe their motion as one for

reconsideration under Fed. R. Civ. P. 54(b). See Defs.’ Mem. 3 (ECF No. 54). Reconsideration

is available “as justice requires,” which ordinarily requires the moving party to show that “the

court has patently misunderstood the parties, made a decision beyond the adversarial issues

presented, made an error in failing to consider controlling decisions or data, or a controlling or

significant change in the law has occurred.” All. of Artists & Recording Cos., 306 F. Supp. 3d at

415-16 (quoting Pierce v. Dist. of Columbia, 146 F. Supp. 3d 197, 198 (D.D.C. 2015)).

                                          ARGUMENT

       The motion for clarification or reconsideration should be denied as to Defendants’ sorting

machine and election mail requests. Defendants have not identified anything vague or

ambiguous about the Court’s Order that warrants clarification, and have not identified any error

or misunderstanding by the Court that merits reconsideration. Although purporting to seek only

clarification, Defendants’ motion instead asks the Court to relieve them of obligations under the


                                                 2
          Case 1:20-cv-02340-EGS Document 56 Filed 10/12/20 Page 3 of 8




injunction, which would lead to predictable delays in election mail during the critical period

before and immediately after the 2020 general election.

       1. Defendants ask the Court to clarify that the Court’s preliminary injunction prohibiting

the removal of high-speed sorting machines “does not require the Postal Service to return

disassembled machines into service.” Defs.’ Mem. 4. The Court should reject this request

because—by Defendants’ own acknowledgment—it is inconsistent both with the relief the Court

otherwise ordered in connection with election mail, and with express instructions from other

courts that have likewise enjoined USPS practices in recent weeks.

       The “Clarifying Operational Instructions” memorandum that USPS issued on September

21, 2020, explains that “[a]s of September 18, 2020, Headquarters has approved all requests to

reconnect machines . . . and has provided Regional Vice Presidents with authority to reconnect

machines where doing so is necessary.” Clarifying Operational Instructions 3-4 (ECF No. 50-1).

These instructions further explain that “if it is determined that it is necessary to add processing

capacity to fulfill our service commitments with regard to Election Mail, available processing

equipment will be returned to service.” Id. at 4. The instructions are consistent with the

preliminary injunction ordered by the district court in Washington v. Trump, which directed that

“[i]f any post office, distribution center, or other postal facility will be unable to process election

mail for the November 2020 election in accordance with First Class delivery standards because

of the Postal Service’s recent removal and decommissioning of equipment, such equipment will

be replaced, reassembled, or reconnected to ensure that the Postal Service can comply with its

prior policy of delivering election mail in accordance with First Class delivery standards.” Order

Granting Pls.’ Mot. for Preliminary Injunction 12-13, ECF No. 81, Washington v. Trump, No.

20-cv-3127 (SAB) (E.D. Wash. Sept. 17, 2020).




                                                   3
         Case 1:20-cv-02340-EGS Document 56 Filed 10/12/20 Page 4 of 8




       Here, this Court has likewise ordered USPS to restore its prior practice of treating

election mail entered as marketing mail in accordance with First Class delivery standards. An

order directing that USPS need not reassemble any sorting machines removed from service under

the now-enjoined practice would risk USPS’s noncompliance with this Court’s election mail-

related injunction, as Defendants themselves acknowledge. Plaintiffs identified precisely this

concern in their complaint and motion for a preliminary injunction. See Compl. ¶¶ 8, 84 (ECF

No. 1) (noting that congressional testimony from the Postmaster General that he would commit

to delivering election mail at First Class speeds “failed to account for how this commitment

would play out in practical terms given that he was not rescinding the policies that were delaying

delivery”); Pls.’ Mem. Supp. Preliminary Injunction 12 n.8, 14, 19 (ECF No. 12-1) (same).

       Defendants suggest that it “may not be possible” to return disassembled machines into

service. Defs.’ Mem. 4. But in making this suggestion, Defendants rely entirely on broad

characterizations of how the agency “generally” treats machines that are removed from service,

and makes no showing at all that it would be impossible or impractical to restore specific sorting

machines to service in Plaintiffs’ jurisdictions, if doing so were necessary to comply with the

Court’s Order. See id.; see also Clarifying Operational Instructions 3; Couch Decl. ¶¶ 10-12

(ECF No. 30-2) (“It would be impossible to undo the decommissioning and removal of some

machines”) (emphasis added). Plaintiffs’ uncontested evidence showed that some sorting

machines that were removed from service were “covered with a tarp, or otherwise roped off.”

Coradi Decl. ¶ 7 (ECF No. 12-34). Machines that were removed from service in this manner

could readily be returned to service if necessary to comply with the Court’s injunction.

       More generally, the Court appropriately determined in issuing its opinion in this matter

that “the proposed injunction does not contemplate the Court becoming involved in overseeing




                                                 4
          Case 1:20-cv-02340-EGS Document 56 Filed 10/12/20 Page 5 of 8




the day-to-day operations of the USPS.” New York, 2020 WL 5763775, at *13. The Court

should accordingly reject Defendants’ request that the Court weigh in on which sorting machines

should be restored and when. The current injunction operates to require USPS to take such

operational steps as are necessary to comply with all parts of the Court’s order, including to treat

election mail in accordance with First Class delivery standards. If restoring sorting machines to

service is necessary for compliance, Defendants should not be excused from taking that step. 1

See, e.g., Kirwa v. U.S. Dep’t of Defense, 315 F. Supp. 3d 266, 267-68 (D.D.C. 2018) (denying

the defendants’ motion to clarify because “the fact that defendants have to expend resources” to

comply is not a reason to alter the court’s order).

       2. Defendants next ask the Court to clarify that the Court’s preliminary injunction

requiring that election mail entered as marketing mail be delivered in accordance with First Class

delivery standards does not require transporting election mail by air. Defs.’ Mem. 5-9. In

bringing this action and seeking a preliminary injunction, Plaintiffs sought to assure timely

delivery of election mail consistent with past USPS practice, rather than delivery by any

particular mode of transport. To the extent Defendants can comply with the Court’s injunction

and treat all election mail in accordance with First Class delivery speeds without relying on air

transport, Plaintiffs will have no objection. But there is no basis for the Court to make any


1
  Restoring at least some high-speed sorting machines to service may well be necessary for
Defendants to comply with this Court’s injunction because, notwithstanding Defendants’
assertion that it has “more than sufficient capacity to process current and anticipated mail
volumes with the existing machine fleet,” Defs.’ Mem. 5, service performance has declined in
September even after the Court’s injunction. Nationally, on-time delivery for First Class mail
dropped in September to the level of just 84.2% for the week of September 19 and 85.97% for
the week of September 26—much lower than the range of 90 to 94 percent in the months
preceding the Postal Policy Changes, and only slightly above the low of approximately 82
percent that the agency saw in late July and early August. See U.S. Postal Service, Weekly
Service Performance Report through September 26, 2020 (Ex. 1) (latest data as of October 8,
2020).


                                                  5
          Case 1:20-cv-02340-EGS Document 56 Filed 10/12/20 Page 6 of 8




categorical statement that its Order never requires delivery of election mail by air, because the

status quo ante did not include any such categorical ban on air transport for election mail, and

because another district court order already requires air transport for election mail in certain

circumstances.

        In an agreed order negotiated by the parties and entered by the district court in Jones v.

U.S. Postal Service, the court ordered USPS to “prioritize identifiable Election Mail that is

entered as Marketing Mail, regardless of the paid class, including advancing Election Mail

entered as Marketing Mail ahead of other Marketing Mail and processing it expeditiously so that

it is generally delivered in line with the First-Class Mail delivery standards.” Order ¶ 1(a), ECF

No. 57, Jones v. U.S. Postal Serv., No. 20-CV-6516 (VM) (S.D.N.Y. Sept. 25, 2020). The

district court’s order in Jones separately provided that the election mail requirement “shall not be

construed to require USPS to change its policies that generally do not include the transportation

of Election Mail entered as Marketing Mail by air,” but that “USPS will employ special

individualized measures to expedite handling of individual voter ballots mailed close to Election

Day, regardless of paid class, which may include manually separating them and moving them by

air or according to Priority Mail Express delivery speed standards, consistent with practices used

in past elections.” Id. at ¶ 1(b) (emphasis added). This provision makes clear both that USPS’s

past practice has at times included delivering election mail by air, and that USPS may be

required by the district court’s order in Jones to do so in connection with election mail for the

2020 general election. 2



2
  USPS filed a similar motion to clarify the preliminary injunction in the Washington v. Trump
action as in this case, and the district court there declined to categorically state that election mail
entered as marketing mail need not be shipped by air; instead, the district court simply clarified
that “the Court is not specifying that Election Mail entered as Marketing Mail be shipped by any



                                                   6
          Case 1:20-cv-02340-EGS Document 56 Filed 10/12/20 Page 7 of 8




        There is accordingly no need for the Court to clarify any part of its Order regarding

expedited delivery of election mail. The Court’s Order does not specify that election mail

entered as marketing mail must be transported by any particular means; and there is no reason for

the Court to modify its Order to state that election mail categorically shall not be transported by

air, which would be inconsistent with both past practice and the injunction entered by the district

court in Jones. 3 Defendants’ request to clarify this part of the Court’s Order should be denied.

        In the alternative, the Court should defer consideration of this portion of Defendants’

motion to clarify pending completion of expedited discovery on October 16. In contending that

“technical reasons” may prevent USPS from transporting election mail entered as marketing mail

by air, Defendants rely on a supplemental declaration not previously before the Court. Defs.’

Mem. 6-8 (citing Supp. Declaration of Robert Justin Glass (ECF No. 54-1)). Mr. Glass’s

deposition in this action is scheduled for October 16, 2020; to the extent Defendants rely on new

evidence from Mr. Glass to contend that air transport is never operationally possible for

transporting election mail, Plaintiffs intend to examine the witness about the basis for and

credibility of these assertions on that date.

        3. Finally, Defendants ask the Court to clarify that USPS is not required to treat political

mail in the same manner as election mail. Defs.’ Mem. 9-11. Plaintiffs’ complaint and motion

for a preliminary injunction challenged Defendants’ unlawful changes to the treatment of

election mail, not political mail. See Compl. ¶¶ 3, 30, 79-80, 84; Pls.’ Mem. Supp. Preliminary


particular means (such as by air).” Order ¶ 1(b), ECF No. 90, Washington v. Trump, No. 20-cv-
3127 (SAB) (E.D. Wash. Oct. 2, 2020).
3
  As noted supra, the Court should deny this request for the independent reason that the Court
has already stated that it does not intend through this injunction to become involved in
overseeing the agency’s day-to-day operations. New York, 2020 WL 5763775, at *13. Directing
that a certain mode of transport shall never be used for election mail entered as marketing mail is
precisely the kind of special-master role the Court appropriately disclaimed.


                                                 7
          Case 1:20-cv-02340-EGS Document 56 Filed 10/12/20 Page 8 of 8




Injunction 11-12, 25-29, 33. To the extent the Court’s order directing that election mail be

delivered in accordance with First Class delivery standards can also be read as applying to

political mail, Plaintiffs do not object to clarification to state that it does not.

                                            CONCLUSION

        Plaintiffs respectfully request that the Court deny Defendants’ motion to clarify except as

to political mail.

 DATED: October 12, 2020                        Respectfully submitted,

                                                LETITIA JAMES
                                                Attorney General of the State of New York

                                                By: /s/ Matthew Colangelo
                                                Matthew Colangelo
                                                  Chief Counsel for Federal Initiatives
                                                Morenike Fajana, Special Counsel
                                                Elena Goldstein, Deputy Chief, Civil Rights Bureau
                                                Lindsay McKenzie, Assistant Attorney General
                                                Laura Mirman-Heslin, Assistant Attorney General
                                                Daniela L. Nogueira, Assistant Attorney General
                                                Office of the New York State Attorney General
                                                28 Liberty Street
                                                New York, NY 10005
                                                Phone: (212) 416-6057
                                                Matthew.Colangelo@ag.ny.gov

                                                Joshua Tallent, Assistant Attorney General
                                                Office of the New York State Attorney General
                                                The Capitol
                                                Albany, NY 12224

                                                Attorneys for the Plaintiffs




                                                    8
